                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
                                          
    TAHARA GAINEY,                                   Case No. 18‐CV‐3114 (NEB/BRT) 
                                                                     
                  Petitioner,                                        
                                                                     
    v.                                                    ORDER ACCEPTING 
                                                   REPORT AND RECOMMENDATION 
    WARDEN NANETTE BARNES, 
     
                  Respondent. 
     
 
        The Court has received the January 3, 2019, Report and Recommendation (“R&R”) 

of United States Magistrate Judge Becky R. Thorson. [ECF No. 3.] The R&R recommends 

dismissing  the  action  without  prejudice  for  failure  to  prosecute  because  the  plaintiff 

Tahara Gainey (“Gainey”) failed to supplement her habeas corpus petition to explain the 

basis for the Court’s jurisdiction. Gainey was previously given thirty days in which to 

supplement  her  habeas  corpus  petition,  failing  which  the  Magistrate  Judge  would 

recommend this action be dismissed without prejudice for failure to prosecute under Fed. 

R. Civ. P. 41(b). [See ECF No. 2.] As of the date of this order, the Court has received no 

supplemental filing from Gainey explaining the basis for the Court’s jurisdiction over her 

habeas corpus petition. 

        No party has objected to the R&R, and the Court therefore reviews it for clear error. 

See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). 
Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:  

       1. The Report and Recommendation [ECF No. 3] is ACCEPTED; 

       2. The action is DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil 

       Procedure 41(b) for failure to prosecute.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: February 13, 2019                           BY THE COURT: 
 
                                                   s/Nancy E. Brasel                 
                                                   Nancy E. Brasel 
                                                   United States District Judge 




                                              2 
 
